Title: To Alexander Hamilton from James Monroe and Frederick A. C. Muhlenberg, 17 July 1797
From: Monroe, James,Muhlenberg, Frederick A. C.
To: Hamilton, Alexander


Phila. July 17. 1797.
Sir
It was our wish to have given a joint answer with Mr. Venable to your favor of the 5th. instant concerning the publication of the proceedings in an enquiry in which we were jointly engaged with him in 1792, respecting an affair between yourself & Mr. Reynolds & into which, from the circumstances attending it, we deemed it our duty to enquire. His departure however for Virginia precludes the posibility of so doing at present. We nevertheless readily give such explanation upon that point as we are now able to give; the original papers having been deposited in the hands of a respectable character in Virga. soon after the transaction took place, & where they now are.
We think proper to observe that as we had no agency in or knowledge of the publication of these papers till they appeard, so of course we could have none in the comments that were made on them.

But you particularly wish to know what the impression was which yr. explanation of that affair made on our minds, in the interview we had with you upon that subject at your own house, as stated in the paper no. 5 of the publication referred to; and to which we readily reply, that the impression which we left on your mind as stated in that number, was that which rested on our own, and which was that the explanation of the nature of yr. connection with Reynolds which you then gave, removed the suspicions we had before entertained of your being connected with him in speculation. Had not this been the case we shod. certainly not have left that impression on your mind, nor shod. we have desisted from the plan we had contemplated in the inquiry, of laying the papers before the President of the U States.
We presume that the papers to which our signatures are annexed are in all cases correct. Tis proper however to observe that as the notes contained in no. 5. were intended only as memoranda of the explanation which you gave us in that interview, as likewise of the information which was afterwards given us by Mr. Clingham on the same subject, and without a view to any particular use, they were entered concisely and without form. This is sufficiently obvious from the difference which appears in that respect, between the papers which preceded our interview & those contained in no. 5 of the publication.
We cannot conclude this letter without expressing our surprise at the contents of a paper in the gazette of the U States of the 8th. instant, which states that the proceedings in the inquiry in question, were the contrivance of two very profligate men who sought to obtain their liberation from prison by the favor of party spirit. You will readily recollect that one of these men Mr. Clingham was never imprisoned for any crime alledged against him by the department of the Treasury; & that the other Mr. Reynolds was upon the point of being released and was actually released & without our solicitation or even wish by virtue of an agreement made with him by that department before the enquiry began. We feel too very sensibly the injustice of the intimation that any of us were influenc’d by party spirit, because we well know that such was not the case: nor can we otherwise than be the more surprised that such an intimation shod. now be given, since we well remember that our conduct upon that occasion excited yr. sensibility, and obtained from you an unequivocal acknowledgement of our candor.
with consideration we are Sir yr. most obt. & very humble servants

Fredk A C Muhlenberg
Jas. Monroe
